                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

ALLIED SERVICES, LLC,                        )
d/b/a Republic Services of Kansas City,      )
                                             )
                      Plaintiff,             )         Case No.
                                             )
v.                                           )
                                             )
SMASH MY TRASH, LLC, et al.,                 )
                                             )
                      Defendants.            )


               MOTION FOR TEMPORARY RESTRAINING ORDER AND
                         PRELIMINARY INJUNCTION

       Allied Services, LLC, d/b/a Republic Services of Kansas City (“Republic”), pursuant

to Fed. R. Civ. P. 65, moves the Court to enter a Temporary Restraining Order and a Preliminary

Injunction enjoining Defendants, Smash My Trash, LLC, Smash Franchise Partners, LLC, and

SMT KC LLC (collectively, “Smash”), and their employees, principals, officers, agents, and all

others acting for or in concert with them, from:

       (1)     Improperly soliciting and providing mobile trash compaction services to
               Republic’s existing business customers, thereby tortiously interfering with its
               contracts and business relationships;

       (2)     Impairing and impeding Republic’s rights as owner to possess and use its
               dumpsters and open top roll-off waste containers (“Equipment”) supplied to
               clients for Republic’s waste disposal and removal services, including, without
               limitation, utilizing the Equipment for operating Smash’s mobile trash
               compaction business; and

       (3)     Providing false and misleading information to consumers in the State of Missouri.




                                                   1

          Case 4:21-cv-00249-SRB Document 1 Filed 04/13/21 Page 1 of 5
       The grounds for this Motion are more fully set forth in Republic’s Verified Complaint

and its Suggestions in Support of Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction filed contemporaneously herewith and incorporated herein by reference.

A Temporary Restraining Order and a Preliminary Injunction should issue because:

       1.        Republic provides recycling and waste services in the Kansas City metropolitan

area and, as part of those services, supplies the Equipment to its business customers.

       2.        Business customers typically enter into Customer Services Agreements

(“Agreements”) with Republic for multi-year terms that automatically renew absent a timely

notice of termination.

       3.        Many business customers have Agreements with Republic that provide for

scheduled service, such as pick up twice per week.

       4.        The Agreements reflect and confirm that the Equipment is Republic’s property

and that business customers are liable for all loss or damage to the Equipment, excluding normal

wear and tear.

       5.        Additionally, the Agreements require that business customers use the

Equipment “only for its proper and intended purposes” and mandate that the Equipment not be

overloaded, moved, or altered.

       6.        Smash provides mobile waste compaction services in the Kansas City

metropolitan area using 25,000-pound Kenworth T270 Trucks outfitted with hydraulic booms

and three-ton spiked, rotating metal drums (“Smash Machines”).

       7.        On its website, Smash falsely advertises and leads consumers to believe

that they have the legal right to use its mobile waste compaction services, notwithstanding the

ownership of the containers being smashed.



                                                 2

            Case 4:21-cv-00249-SRB Document 1 Filed 04/13/21 Page 2 of 5
       8.        Without notice to or authorization from Republic, Smash has solicited

Republic’s business customers to provide mobile waste compaction services that misuse, trespass

upon, and damage Republic’s Equipment.

       9.        Smash’s efforts to provide services to Republic’s business customers

are directly and tortiously interfering with Republic’s contracts and relationships with those

customers.

       10.       Republic’s business customers have contacted it to cancel and amend

Agreements, and in some instances, they have refused to follow Republic’s direction that Smash

not use the Equipment for its mobile waste compaction services.

       11.       The services that Smash provides, forcefully breaking and shredding

waste inside Republic’s dumpsters and open top roll-off waste containers with a three-ton,

spiked, rotating metal drum mounted on a hydraulic boom, are such that physical damage to

the Equipment is inherent in the compacting process.

       12.       During and as part of Smash’s service, Smash Machines invade the interior of

the Equipment and exert considerable force smashing the dumpsters and open top roll-off waste

containers.

       13.       Despite Republic’s demand that Smash “stop providing [its] services to

customers who possess open top waste containers owned by Republic,” Smash continues

to use Republic’s Equipment to provide waste compaction services to its customers in the Kansas

City metropolitan area.

       14.       Indeed, Smash has argued, without any legal authority, that it “does not need

Republic’s consent to smash trash,” even though it is using Republic’s Equipment.




                                                 3

            Case 4:21-cv-00249-SRB Document 1 Filed 04/13/21 Page 3 of 5
       15.       Republic has no adequate remedy at law to compensate it for the damage

being caused by Smash and will suffer irreparable harm if a temporary restraining order and

a permanent injunction do not issue to prevent Smash from tortiously interfering with its

contracts and business relationships with its customers, misappropriating and damaging

Republic’s Equipment, and falsely advertising and leading consumers to believe that they have

the legal right to utilize Smash’s mobile waste compaction services with Republic’s Equipment.

       16.       Due to Smash’s tortious conduct, Republic will suffer confusion by its business

customers and a loss of goodwill and reputation with its customers that is not quantifiable.

       17.       Republic is likely to prevail on the merits of its claims against Smash.

       18.       The balance between the harm to Republic and the possible injury that granting

injunctive relief would inflict on Smash weighs in Republic’s favor because its established

goodwill and customer relationships will be negatively affected and compromised, as opposed to

Smash’s potential future business.

       19.       The issuance of an injunction would be in the public’s interest because it would

serve the important public policy goals of protecting Republic’s property and contract rights and

prohibiting Smash’s false and misleading advertising.

       WHEREFORE, Plaintiff, Allied Services, LLC, d/b/a Republic Services of

Kansas City, respectfully moves the Court for issuance of a Temporary Restraining Order and

a Preliminary Injunction enjoining Defendants, Smash My Trash, LLC, Smash Franchise

Partners, LLC, and SMT KC LLC, as requested herein. Plaintiff also requests that the Court

grant any such other and further relief it deems just and appropriate.




                                                 4

          Case 4:21-cv-00249-SRB Document 1 Filed 04/13/21 Page 4 of 5
                           SPENCER FANE LLP

                           /s/ Melissa Hoag Sherman
                           Melissa Hoag Sherman, MO #53524
                           msherman@spencerfane.com
                           Douglas M. Weems, MO #41165
                           dweems@spencerfane.com
                           1000 Walnut Street, Suite 1400
                           Kansas City, MO 64106
                           T 816.474.8100
                           F 816.474.3216

                           ATTORNEYS FOR PLAINTIFF




                             5

Case 4:21-cv-00249-SRB Document 1 Filed 04/13/21 Page 5 of 5
